DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see page 6, filed 3/16/22, with respect to the title have been fully considered and are persuasive.  The objection to the title has been withdrawn. 

Applicant’s arguments, see page 6, filed 3/16/22, with respect to claim 8 have been fully considered and are persuasive.  The 35 U.S.C. 112(b) rejection has been withdrawn. 

Applicant’s arguments, see page 8, filed 3/16/22, with respect to the rejection(s) of claim(s) 1-11 under 35 U.S.C. 102(a)(1) and 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of U.S. patent 10,542,159 by Zakharov et al.

Claim Objections
Claim 1 is objected to because of the following informalities:  word “estimates” appears to have been erroneously removed.  Appropriate correction is required.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1)	Claims 1-5, 7, 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. patent application publication 2015/0227447 by Adachi et al., and further in view of U.S. patent 10,542,159 by Zakharov et al.
2)	Regarding claim 1, Adachi teaches an information processing apparatus (paragraph 23; an image forming apparatus), comprising: a user interface (paragraph 52; information may be displayed to a user on an operation panel) a controller (paragraph 91; printer has a CPU) that generates a learned model for estimating an error of an operation (paragraph 31; predictive model estimates error probabilities), using information of operations as training data (paragraph 28; model can employ machine learning [i.e. training] as taught in paragraph 35 using MFP states such as “job information”); wherein the controller estimates an error of an operation by using the generated learned model (paragraph 36; failure probability is generated); and wherein the information processing apparatus notifies a user of a result of the estimation (paragraph 52; generated failure probabilities can be displayed to a user).
	Adachi does not specifically teach operations received by the user interface (Adachi discloses an MFP performing the functions of paragraph 5 and estimations based upon “job information” but does not specifically teach the job information can be input at the MFP).
	Zakharov teaches operations received by the user interface (column 8, lines 38-53; information can be input to the image forming device that may function as a copier as noted in column 1, line 19).
	Adachi and Zakharov are combinable because they are both from the printer error prediction field of endeavor.
	It would have been obvious to a person of ordinary skill in the art at the time the invention was effectively filed to combine Adachi with Zakharov to add operation panel input.  The motivation for doing so would have been to “interact” with the display unit (column 8, line 52).  Therefore it would have been obvious to combine Adachi with Zakharov to obtain the invention of claim 1.
3)	Regarding claim 2, Adachi teaches the information processing apparatus according to claim 1, wherein the controller estimates the error of the operation by the user by using at least a categorization of whether an operation with the user interface is correct or erroneous and a prediction of an error rate of an operation by the user interface (paragraphs 36 and 28; failure probability predictions are based upon previous user inputs [job information, history information, etc.]).
4)	Regarding claim 3, Adachi teaches the information processing apparatus according to claim 1, wherein the user interface sets a condition for notifying the user of the result of the estimation (paragraph 36; threshold value for notification by the operation panel can be set).
5)	Regarding claim 4, Adachi teaches the information processing apparatus according to claim 3, wherein the condition includes a case where an error rate of an operation with the user interface is larger than a predetermined value (paragraph 36; threshold can be an error rate of 80%).
6)	Regarding claim 5, Adachi does not specifically teach the information processing apparatus according to claim 3, wherein the condition includes a case where a number of events that occurred due to an error - 33 -10206398US01/P221-0112USof an operation with the user interface is larger than a predetermined value.
	Zakharov teaches the information processing apparatus according to claim 3, wherein the condition includes a case where a number of events that occurred due to an error- 33 -10206398US01/P221-0112US of an operation with the user interface is larger than a predetermined value (column 6, lines 9-11; number of incidents is notified when reaching a predetermined threshold).
	Adachi and Zakharov are combinable because they are both from the printer error prediction field of endeavor.
	It would have been obvious to a person of ordinary skill in the art at the time the invention was effectively filed to combine Adachi with Zakharov to add notification according to a number of events.  The motivation for doing so would have been to “schedule a time for the image forming device to be serviced” (column 6, lines 35 and 36).  Therefore it would have been obvious to combine Adachi with Zakharov to obtain the invention of claim 5.
7)	Regarding claim 7, Adachi teaches the information processing apparatus according to claim 1, wherein the information processing apparatus further provides a recommended setting for solving the error of the operation based on the learned model (paragraph 52; prevention or elimination of error recommendations can be displayed).
8)	Claim 11 is taught in the same manner as described in the rejection of claim 1 above.
9)	Regarding claim 12, Adachi teaches the information processing apparatus according to claim 1, further comprising a scanner; and a printer, wherein the operation with the user interface is an operation for a copy job using the scanner and the printer (paragraph 5; image forming apparatus can be a copying machine which inherently has a scanner and a printer [as that is the definition of copying in this context]; the disclosed “job information” could therefore be for a copy job).

10) 	Claims 6 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. patent application publication 2015/0227447 by Adachi et al. as applied to claim 1 above, and further in view of U.S. patent application publication 2019/0012876 by Brahmandam et al.
11)	Regarding claim 6, Adachi does not specifically teach the information processing apparatus according to claim 1, wherein the information processing apparatus further notifies the user of an accuracy of the estimation.
	Brahmandam teaches the information processing apparatus according to claim 1, wherein the information processing apparatus further notifies the user of an accuracy of the estimation (paragraph 27; confidence interval [i.e. accuracy] can be displayed with predictions).
	Adachi and Brahmandam are combinable because they are both from the predictive analytics field of endeavor.
	It would have been obvious to a person of ordinary skill in the art at the time the invention was effectively filed to combine Adachi with Brahmandam to add display of a confidence interval.  The motivation for doing so would have been to “allow a user to understand the amount of risk and variance associated with a prediction” (paragraph 27).  Therefore it would have been obvious to combine Adachi with Brahmandam to obtain the invention of claim 6.
12)	Regarding claim 9, Brahmandam (as combined with Adachi in the rejection of claim 6 above) teaches the information processing apparatus according to claim 1, further comprising: a display unit that displays an amount of the training data and a prediction accuracy of an error rate of an operation the user interface (figure 1; paragraph 27 and 102; prediction accuracy can be displayed alongside the underlying data [i.e. training data]).

13)	Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. patent application publication 2015/0227447 by Adachi et al. as applied to claim 1 above, and further in view of U.S. patent application publication 2020/0007781 by Aoba.
	Adachi does not specifically teach the information processing apparatus according to claim 1, wherein the controller, as elements of the training data, collects at least a state in which a stop button is pressed and operation and setting information before and after that state, and generates the learned model.
	Aoba teaches the information processing apparatus according to claim 1, wherein the controller, as elements of the training data, collects at least a state in which a stop button is pressed and operation and setting information before and after that state, and generates the learned model (paragraphs 40 and 42; user interrupts [i.e. stops] are utilized in the learning model).
	Adachi and Aoba are combinable because they are both from the predictive error field of endeavor.
	It would have been obvious to a person of ordinary skill in the art at the time the invention was effectively filed to combine Adachi with Aoba to add collecting interruptions for training data.  The motivation for doing so would have been so that “trained model can learn which setting is desirable for the image” (paragraph 42).  Therefore it would have been obvious to combine Adachi with Aoba to obtain the invention of claim 8.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN O DULANEY whose telephone number is (571)272-2874. The examiner can normally be reached Mon-Fri 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ghayour can be reached on (571)272-3021. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BENJAMIN O. DULANEY
Primary Examiner
Art Unit 2676



/BENJAMIN O DULANEY/Primary Examiner, Art Unit 2672